DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-6, there is no cited art that discloses a first flip-flop, an enable signal, a clock signal, a first output signal, a second flip-flop, an inverted clock signal, a second output signal, an inverter and a delay the above element connected and operative as recited in claim 1 and the inverter “including an input terminal directly connected to an input of the first flip-flop and configured to receive the clock signal, and an output terminal directly connected to an input of the second flip-flop and configured to output the inverted clock signal” and
“wherein at least one of a high or low pulse width of the clock signal is substantially equal to a difference between a rising time of the first output signal and a rising time of the second output signal.”
No cited art discloses such direct connections between the inverter and the flip-flops and the high/low pulse width of the clock signal being “substantially equal to a difference between a rising time of the first output signal and a rising time of the second output signal” as claimed.


wherein at least one of a high or low pulse width of the clock signal is substantially equal to a difference between a rising time of the first signal and a rising time of the second signal.”  
No cited art discloses all the method steps and further including the measuring of the high pulse width of the clock and “wherein at least one of a high or low pulse width of the clock signal is substantially equal to a difference between a rising time of the first signal and a rising time of the second signal.”  
With respect to claims 14 and 16-20, there is no cited art that discloses, a memory system including an input/output driver, a phase lock loop, a clock signal, duty adjusting circuitry, duty measuring circuitry, an external signal, a first internal signal, a second internal signal, a plurality of delayed signals and a duty control circuitry connected and operative as recited in claim 14 and wherein “the duty measuring circuit includes, 
“a first flip-flop configured to receive the external signal, and to output the first internal signal; 
a second flip-flop configured to receive the first internal signal, and to output the second internal signal; and
 wherein at least one of a high or low pulse width of the clock signal is substantially equal to a difference between a rising time of the first internal signal and a rising time of the second internal signal”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849